                        IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE

UNITED STATES OF AMERICA

                V.


       JACK JESSE GRIFFITH

                                       O R D E R     NO. 3:21-MJ-2678

         On the basis of Defendant's affidavit in this cause, the Court determines

that Defendant:



❑         is financially able to employ counsel and, therefore, denies his application
         for appointment of counsel at government expense.

X        is financially unable to employ counsel and appoints the Office of the
         Federal Public Defender to represent him.

X      is financially unable to pay the fee of any witness and pursuant to Rule
       17(b), of the Federal Rules of Criminal Procedure, the Clerk shall issue a
       subpoena for any witness, PROVIDED that Defendant and his counsel shall
       submit subpoenas only for those witnesses whose presence is necessary
       to present an adequate defense to the charge or charges.


❑         Upon Motion of the Government, the Court may order repayment or
         partial repayment from Defendant for the attorney and witness fees for
         these services should it appear Defendant has such ability at a later time.

It is so ORDERED.

Dated:      January 19, 2021


                                        JEFFERY S. FRENSLEY
                                        United States Magistrate Judge
cc:      United States Attorney
         Federal Public Defender
         United States Probation
         United States Marshal




      Case 3:21-mj-02678 Document 4 Filed 01/19/21 Page 1 of 1 PageID #: 4
